7. EU legislation aiming at the conservation of biodiversity (
rapporteur. - Mr President, I just want to ask you to take the final vote - the vote on the resolution as a whole - as a roll-call vote.
Are you making this request on behalf of a political group?
rapporteur. - Yes, Mr President, and it has been discussed with the shadow rapporteurs as well.
It is a little late, but we can take a roll-call vote if nobody is against that. Is anybody against it? Mr Batten, are you against it?
Mr President, I do object, not because I object to it being a roll-call vote but because - as I have said in this Chamber many times before - we should have one set of rules that applies evenly to everybody. If one of us stood up and asked whether we could have a roll-call vote on something else, it would be denied. If we have rules, we must follow the rules.
rapporteur. - Mr President, with all due respect, we have had this procedure before. We can ask for a roll-call vote during the vote and if 40 Members oppose it, we will not take the roll-call vote, but until now, I have only seen one.
I would like to explain this without the need for excitement. The procedure you are talking about concerns oral amendments, because there is no deadline for the tabling of oral amendments. If you request a roll-call vote, another principle is involved - no one in the Chamber can oppose the request. In the case we have before us now, a deadline for tabling amendments had been set, and you did not make this request within the set time. These are the principles which are found in our Rules of Procedure. When a deadline for tabling amendments has been set, no one may oppose it. The resolution has been adopted. I would like to congratulate Mrs de Lange on her work on this resolution.